Title: From George Washington to Robert Morris, 5 May 1787
From: Washington, George
To: Morris, Robert

 

Dear Sir,
Mount Vernon May 5th 1787.

When your favor of the 23d Ult. was sent here from the Post Office, I was at Fredericksburg (to which place I had been called, suddenly, by Express) to bid, as I was prepared to expect, the last adieu to an honoured parent, and an affectionate Sister whose watchful attention to my Mother during her illness had brought to deaths door. The latter I hope is now out of danger, but the former cannot long Survive the disorder which has reduced her to a Skeleton, tho’ she is some what amended.
I do not know how, sufficiently, to express my thankfulness to Mrs Morris and you for your kind invitation to lodge at your house, and though I could not be more happy any where, yet as there is great reason to apprehend that the business of the Convention (from the tardiness of some States, and the discordant opinions of others) will not be brought to a speedy conclusion, I cannot prevail on my self to give so much trouble to a private family as such a length of time must do—I hope therefore that Mrs Morris and you will not take it a miss that I decline the polite and obliging offer you have made me.
Mrs Washington is become too Domestick, and too attentive to two little Grand Children to leave home, and I can assure you, Sir, that it was not until after a long struggle I could obtain my own consent to appear again in a public theatre. My first remaining wish being, to glide gently down the stream of life in tranquil retirement till I shall arrive at the world of Sperits.
Mrs Morris yourself and family, have every good wish that Mrs Washington and I can offer—and with the sincerest esteem and regard I am Dear Sir, Yr Most Obedt Servt

G. Washington

